DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Initialed and dated copy of Applicant’s information disclosure statement (IDS) filed on 11/13/2019 is attached to the instant Office action. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The Specification is objected to because the last three paragraphs of the disclosure (on pages 27-28) should be renumbered 0084-0086, instead of being numbered as duplicate paragraphs 0001-0003. 
	Appropriate correction is required. 

Claims
Claims 1-22 are pending and are examined in this Office action.

Claim Interpretation
The recitation of “plant part” includes any part of a plant, such as a plant organ (e.g., harvested or non-harvested fruits), a plant cell, pollen, ovule, embryo, seed, scion, or rootstock; see Specification, paragraph 0006, bridging pages 2-3. The recitation of “plant part” is interpreted as being drawn to tissues of the plant directly grown from the deposited seed, and excluding subsequent generations of plants such as seeds produced on plants which are grown from the deposited seed. 
Pepper SVHH5137 is an F1 hybrid, so that it is heterozygous at multiple genetic loci. Accordingly, the result of self- or cross- pollination of a heterozygous F1 plant to produce fruit comprising seed, would be the generation of a multitude of genetically divergent F2 progeny, as a result of allelic reassortment at every genetic locus due to self-pollination, or as a result of the introduction of non-SVHH5137 genetic material due to crossing with a different plant. See, e.g., Figure 9.1 on page 161 of Poehlman et al. (Poehlman et al., 1995, Methods in Plant Breeding IV, Iowa State Press, pp 1-494, selected pages 157, 159-180 only), where successive generations of selfing resulted in the generation of a multitude of individuals which segregated into different allelic reassortments even at a single heterozygous genetic locus.
Claims 17-18, drawn to the pepper plant of claim 1 further comprising a single locus conversion, are being interpreted as being drawn to a pepper plant with at least a first set of chromosomes of pepper line HHA-FD16-1393, further comprising a gene conferring an additional trait; wherein the plant comprising the single locus conversion otherwise has essentially all of the physiological and morphological characteristics of a pepper plant with at least a first set of chromosomes of HHA-FD16-1393. See, e.g., paragraphs 0036-0037 on page 
The parents of pepper hybrid SVHH5137 are pepper line HHA-FD16-1393 and pepper line HHA-114-1030. See Specification, page 8, paragraph 0027. Pepper line HHA-114-1030 is also mentioned in U.S. Patent Application Publication No. 2016/0057958 A1 by Berke, published on March 3, 2016.  
 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. § 112(b): 
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Indefiniteness
Claims 1-22 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. 
	Applicant describes a plurality of physiological and morphological characteristics of pepper hybrid SVHH5137 and pepper line HHA-FD16-1393 in Table 1, spanning pages 9-15. However, the values for some of these characteristics are expressed in terms of relative phrases, which render the claims indefinite; see, e.g., the value for “corolla color” is “other”, on page 11; see also the value of “moderately concave” leaf profile in cross section; and others. These relative phrases are not defined by the claims, the Specification does not provide a standard for ascertaining the metes and bounds of the recitation(s), and one of ordinary skill in the art would 
In the interest of compact prosecution, the claims are nonetheless examined. Applicant is advised to either delete the relative phrases, or to explain what they mean. New Matter should be avoided. 

Deposit of Biological Material
This application requires public availability of specific biological material to make and use the claimed invention. A rejection under the appropriate sections of 35 U.S.C. § 112 would have been made but for (1) evidence that the material is both known and readily available; (2) Applicant’s statement (Applicant’s declaration, etc.) indicating that an acceptable deposit of the specific biological material in compliance with the requirements under 37 C.F.R. §§ 1.801-1.809 will be made with a recognized IDA, at or before the payment of the issue fee, in the event that the application should be determined to be allowable; or (3) an acceptable deposit of the specific biological material in compliance with the requirements under 37 C.F.R. §§ 1.801-1.809 has already been made. Because viability testing of all deposits is required before they can be considered to meet the requirements of 37 C.F.R. §§ 1.801-1.809, Applicant is advised to perfect the deposit as early as is possible, and before the payment of the issue fee. Failure to perfect a deposit by the date of payment of the issue fee may result in abandonment of the application for failure to prosecute.  

Summary
Claims 1-22 are deemed free of the prior art, given the failure of the prior art to teach or reasonably suggest the breeding of pepper lines HHA-FD16-1393 and HHA-114-1030, and their crossing to produce SVHH5137, or the unique genetic and morphological complements thereof; or parts or tissue cultures thereof. 
The closest prior art to SVHH5137 is MCCARTHY (McCarthy, United States Patent Application Publication No. 2009/0255012 A1). MCCARTHY teaches a sweet pepper hybrid plant 9942595 which shares many characteristics with SVHH5137, including upright/erect plant attitude, spreading plant habit, medium green leaf color, yellow seed color, and fruit color before maturity; but which differs from SVHH5137 in at least parentage, corolla color, anther color, and fruit pungency (see, e.g., Table 1 in MCCARTHY, bridging pages 5-6). 
No claim is allowed.

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


BRATISLAV STANKOVIC
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        

ATTACHMENT TO OFFICE ACTION
Request for Information under 37 CFR § 1.105

Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
	Applicant is claiming a pepper plant, which has been named hybrid SVHH5137, but the instant Specification inadequately describes what starting materials and methods were used to produce the claimed (pepper) plant. The requested information is required to make a meaningful and complete search of the prior art. It is noted that the Specification does not disclose the breeding histories of HHA-FD16-1393 or HHA-114-1030, which are disclosed in the instant Specification to be parents of the instant hybrid pepper. 
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
	Please supply the breeding methodology and history regarding the development of the instant plant.
	a) Such information should include all of the public or commercial designations/ denominations used for the original parental lines.  
	b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.

e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)  Are there any patent applications or patents in which sibs or parents of the instant plant are claimed? If so, please set forth serial numbers and names of the sibs or parents.

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56. Where the Applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday - Friday, 08:00 - 17:00 h EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMJAD A. ABRAHAM, can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663